Citation Nr: 0026771	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  98-01 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a herniated disc, 
L5-S1, status post diskectomy.  

2.  Entitlement to an increased evaluation for degenerative 
changes of the cervical spine, with radiculitis, currently 
evaluated as 40 percent disabling.  

3.  Entitlement to an increased evaluation for right shoulder 
bursitis, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased (compensable) evaluation for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs 


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

In October 1978, the veteran retired with 21 years of active 
military duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the Los 
Angeles, California, regional office (RO) of the Department 
of Veterans Affairs (VA), which granted increased ratings, to 
10 percent, for service-connected neck disorder and right 
shoulder bursitis.  At that time, the RO also denied a claim 
for a compensable increase for service-connected lumbosacral 
strain, and the RO denied service connection for a herniated 
disc disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the claims on appeal has been obtained by the 
RO.  

2.  There is no medical evidence of a nexus between the 
veteran's current herniated disc, L5-S1, status post 
diskectomy, and his active service or service-connected 
lumbosacral strain.  

3.  The claim for service connection for a disc herniation at 
L5-S1, status post diskectomy, is not plausible.  

4.  The veteran's service-connected cervical spine 
degenerative changes, with radiculitis, are manifested by: 
symptoms compatible with severe intervertebral disc syndrome, 
with recurring attacks, with intermittent relief, but without 
evidence of demonstrable muscle spasm, sciatic neuropathy, 
absent ankle jerk, or neurological findings appropriate to 
site of the diseased cervical disc.  

5.  The veteran's service-connected right shoulder bursitis 
is manifested by: No more than slight limitation of motion of 
the right shoulder, and possible further limited motion and 
pain on occasional exacerbation, especially with overhead 
lifting, pulling, and pushing; there is no evidence of 
limitation of motion or painful motion at the shoulder level; 
and there is no evidence of weakness or muscle atrophy, or X-
ray evidence of dislocation.  

6.  The veteran's service-connected lumbosacral strain is 
primarily manifested by some limitation of motion with 
characteristic pain, productive of no more than slight 
disability.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for disc 
herniation at L5-S1, status post diskectomy, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for an evaluation in excess of 40 percent 
for cervical spine degenerative changes, with radiculitis, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(1999).  

3.  The criteria for an evaluation in excess of 10 percent 
for right shoulder bursitis are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5201-5203 (1999).  

4.  The criteria for a 10 percent evaluation for service-
connected lumbosacral strain are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321 and 4.7, Diagnostic 
Codes 5292 and 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for L5-S1 Herniated Disc -- Well-
Groundedness 

Service connection may be granted for disability 
resulting from injury or disease incurred in or 
aggravated by service.  38 USCA §§ 1110, 1131 (West 
1991).  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  Secondary service-connection may also 
be granted for the degree to which a non-service-
connected disorder is aggravated by a service-connected 
disorder. 38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995).  Claims for secondary service 
connection must be well grounded.  Libertine v. Brown, 9 
Vet. App. 521 (1996); Jones v. Brown, 7 Vet. App. 134, 
138 (1994). 

The threshold question, as to the issue of entitlement to 
service connection for a disc herniation at L5-S1, status 
post diskectomy, is whether the veteran has presented a well-
grounded claim.  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993). 

A veteran must satisfy three elements in order for a claim of 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence, as appropriate.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  Third, there must be 
evidence of a nexus, or relationship, between the inservice 
injury or disease and the current disorder, as shown by 
medical evidence.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Epps v. Gober, 126 F.3d 1464, 1468 (1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); See also, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Where, as in the instant case, the determinative issue 
involves medical etiology and nexus, competent medical 
evidence to the effect that the claim is plausible is 
required.  Id.  With regard to non-medical matters, and in 
determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  For the reasons discussed 
below, the Board finds that the veteran has not presented a 
well-grounded claim for entitlement to service connection for 
disc herniation at L5-S1, status post diskectomy. 

To be well grounded, a claim must be supported by evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  The veteran cannot meet his initial burden of 
submitting a well-grounded claim by relying on his own 
assertions and opinions regarding determinative medical 
issues.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); See 
also Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  In 
the absence of medical evidence sufficient to justify a 
belief that the veteran's current disc herniation at L5-S1, 
status post diskectomy, is related to his period of active 
service, the veteran's claim for service connection for a 
disc herniation at L5-S1, status post diskectomy, is not 
well-grounded.  Murphy, supra.  

In the instant case, the veteran has failed to submit 
competent medical evidence meeting the third Caluza 
requirement: a nexus between his current L5-S1 disc disease, 
first shown in July 1996, and his military service which 
ended years earlier, or his service-connected lumbosacral 
strain or cervical spine disorders.  

The veteran's service medical records show treatment for 
muscular low back and cervical spine disorders, for which 
service connection is already established, without any 
treatment for, or diagnosis of, a L5-S1 disc disease.  The 
veteran received treatment for a lumbosacral strain in July 
1958 following a lifting-type injury, with subsequent 
occasional treatment for re-injuries and symptomatology.  
Service medical records show treatment for a re-injury in 
November 1959, where the veteran slipped twice on a patch of 
ice in front of his barracks.  It is noted that November 1962 
X-rays were thought to show some L5 narrowing, however, no 
diagnosis was made.  The low back was thought to be 
relatively asymptomatic at that time.  The veteran denied any 
recurrence on annual physical examination in February 1967.  

The veteran was also seen in November 1970 for back pain 
which radiated down both legs.  The impression was muscular 
strain, with a notation to rule out "disc."  The veteran 
was given medication, apparently for pain management.  In 
January 1971, he returned to full duty, with notion the range 
of motion of his back was full, and without spasm.  
Significantly, a neurologic examination was normal.  

In January 1978, the veteran received treatment for a pinched 
cervical nerve, diagnosed as cervical radiculopathy.  

On examination in September 1978 for retirement from military 
service, the veteran reported a history of recurrent back 
pain.  The examiner noted a history of back pain from 1959 to 
the present, with additional notation of no medications and 
no treatment.  The spine was normal on examination.  

The post-service evidence shows continued treatment for 
service-connected lumbosacral strain and a cervical spine 
disorder, with recent treatment for L5-S1 disc disease.  
Private treatment records, dated from November 1991 to 
October 1996, show initial treatment for a disc disorder from 
August 1996, without relating disc pathology to service or to 
a service-connected disability.  The veteran initially sought 
treatment for a sore back in July 1996, following an incident 
where the veteran experienced right sciatica after bending 
over to pick-up a bathing suit.  At that time, the examiner 
noted the veteran's history of acute low back strain, with 
right sciatica, and that this had been a repetitive problem -
- the last episode having been 4 years earlier.  The veteran 
reported right sciatica since the incident the day before.  
Later in July 1996, the veteran complained of low back pain, 
and he indicated that his medications were not helping very 
much in this regard.  

Thereafter, a first diagnosis of herniated disc was made in 
August 1996, and the veteran underwent a right-sided L5-S1 
micro-diskectomy in September of that year.  Upon hospital 
admission for the diskectomy, the veteran reported low back 
pain since a 1958 incident where he fell off of a tank truck 
in military service.  He also indicated, however, that only 
since June 1996 had his low back pain became severe, and that 
pain began radiating into the right buttock and right lower 
extremity most of the time since then.  

On VA joints examination in May 1997, the veteran reported a 
long history of low back pain, with several re-injuries.  The 
impression was history of lumbar laminectomy at L-4 with 
residual pain and decreased sensation, but no loss of 
strength on the right side.  

In his February 1998 substantive appeal, the veteran asserted 
a belief that his in-service lumbosacral strain progressed 
naturally over time and slowly evolved into his present L5-S1 
disc disorder.  

On VA fee-basis examination in August 1998, the veteran 
reported back problems over the past 6 years, with pain 
radiating down into the right leg, causing numbness.  X-ray 
studies revealed spondylosis.  The pertinent diagnosis was 
status post diskectomy, with residual.  

The Board notes that the above evidence includes no medical 
nexus evidence, that is, evidence of a link between the 
veteran's active service, or his service-connected 
lumbosacral strain or cervical spine disorders, and his 
postservice L5-S1 disc disease.  While the veteran was 
treated in service for low back pain, the only diagnosis 
during service was lumbosacral strain-a disorder for which 
service connection is already established.  While at least 
one in-service examiner thought that disc involvement should 
be ruled out, the diagnosis given at that time remained 
lumbosacral strain.  Moreover, a first diagnosis of L5-S1 
disc disease was not made until 1996, many years after the 
veteran's October 1978 discharge from military service.  

As such, the veteran's claim for service connection for a 
disc herniation at L5-S1, status post diskectomy, rests 
entirely on his own assertions, as well as his own lay 
assertions recorded by an examiner as medical history.  While 
the veteran may well believe that his L5-S1 disc disease is 
related to his prior military service, or service-connected 
lumbosacral strain or cervical spine disorders, his lay 
opinion is unsupported by any medical evidence necessary to 
support a well-grounded claim for service connection.  
Tirpak, supra.  

While the veteran has tried to prove that his a disc 
herniation at L5-S1, status post diskectomy, is the medical 
result of his prior service or service-connected lumbosacral 
strain, his own lay statements are insufficient to meet the 
burden of submitting a well-grounded claim for service-
connection for a disc herniation at L5-S1, status post 
diskectomy: The Court has clearly stated that, as a lay 
person, a claimant is not competent to provide medical 
diagnosis or medical opinion as to etiology.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

To support a well-grounded claim for service connection for a 
disc herniation at L5-S1, status post diskectomy, a veteran 
must not only submit medical evidence of a present diagnosis, 
he must present evidence of causality between service or 
service-connected disability and the claimed disc herniation 
at L5-S1, status post diskectomy.  Grivois v. Brown, 6 
Vet.App. 136 (1994); Grottveit v. Brown, 5 Vet.App. 91 
(1993); Caluza v. Brown, 7 Vet.App. 498 (1995).  The veteran 
has failed to do so, as the evidence shows no disc disorder 
until August 1996, many years after his retirement from 
service in  1978, with no competent medical evidence of any 
nexus to service or service-connected lumbosacral strain.  
Accordingly, the claim for service connection must be denied 
as not well-grounded.  

In sum, the veteran has failed to submit any competent 
evidence linking a disc herniation at L5-S1, status post 
diskectomy, to service, or to a service-connected disability.  
Accordingly, as his claim for service connection for a disc 
herniation at L5-S1, status post diskectomy, is not well-
grounded, it must be denied under controlling law.  Caluza v. 
Brown, 7 Vet.App. 498 (1995); Brammer v. Derwinski, 3 
Vet.App. 223 (1992); Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  

II.  Increased Ratings 

The Board notes that the veteran's claims for an increased 
ratings for service-connected disabilities are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board 
also finds that all relevant evidence for an equitable 
disposition of the claims has been obtained, and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him pursuant to 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.3 (1999).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making disability 
evaluations, as are all potentially applicable diagnostic 
codes, whether raised by the veteran or not.  See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If a disability at issue is of musculoskeletal in nature or 
origin, then VA may, in addition to applying the regular 
scheduler criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

(A)  Cervical Spine Degenerative Changes, with Radiculitis  

The veteran's service-connected cervical spine (neck) 
disorder is currently rated as 40 percent disabling under 
Diagnostic Code 5293 for intervertebral disc syndrome, 
severe, with recurring attacks with intermittent relief.  A 
60 percent evaluation under Diagnostic Code 5293 requires 
medical evidence of pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  The Board finds that such impairment is not 
demonstrated in this case, primarily as the veteran's neck 
disorder is not shown to include symptoms compatible with 
sciatic neuropathy with muscle spasm, or loss of lateral 
motion, or abnormal mobility on forced motion, nor is the 
veteran's overall functional impairment shown to be more than 
severe -- that is, pronounced, or more closely approximated 
thereto.  

On VA examinations in May 1997, the veteran reported no 
ongoing treatment or use of medication for control of pain 
other than Tylenol.  He had full forward flexion on chin-to-
chest testing, 30 degrees of extension, and 30 degrees of 
lateral bending to each side, and 70 degrees of lateral 
rotation to the right and 60 degrees to the left.  The 
impression was cervical pain with decreased sensation of the 
radial side of the arm, but with no loss of strength in that 
extremity.  

On VA fee-basis examination in August 1998, the veteran 
reported a history of cervical pain, mostly in the right 
para-cervical region, with radiation into the right trapezius 
muscle area.  He complained of difficulty with reaching 
overhead, and with pushing and pulling.  The veteran had a 
normal gait, he required no assistive device for ambulation, 
and he had no muscle spasm on examination of the spine.  
Range of motion testing of the cervical spine revealed: 
Active flexion to 30 degrees without pain, to 40 degrees with 
pain; extension actively to 25 degrees without pain, with 
pain to 40 degrees; active right and left lateral flexion to 
20 degrees, with pain to 30 degrees; and, right and left 
active rotation to 40 degrees, with pain to 65 on the right 
and with pain to 60 on the left.  Neurologic examination 
revealed motor function of 5/5, with decreased sensation at 
the right C6-C7 dermatome.  Reflexes were +2 at the right 
patella, and +1 on the left, with ankles +2, bilaterally.  
There were no signs of muscle wasting or weakness noted.  X-
ray studies of the cervical spine revealed spondylosis, with 
notation of atherosclerosis.  The diagnosis was cervical disc 
disease with radiculopathy in the right upper extremity, with 
right shoulder impingement syndrome.  

Notation was made in August 1998 that the veteran works as a 
mechanic, and that his daily activities are affected by 
reaching overhead, and pushing and pulling, especially on the 
right side.  Range of motion of the cervical spine was 
considered to be markedly limited, with evidence of 
radiculopathy into the right upper extremity.  The examiner 
opined that the veteran should be able to lift 10 pounds 
frequently and 20 pounds occasionally, and should avoid 
overhead reaching, pushing or pulling.  He was thought to be 
able to travel by car or bus, and perform basic daily living 
activities.  

While the above evidence shows a recent diagnosis of cervical 
disc disease, the demonstrated cervical spine findings do not 
more closely approximate pronounced disability so as to 
warrant a 60 percent rating under Diagnostic Code 5293, 
because there is no showing of any sciatic neuropathy, other 
then right shoulder radiculopathy-a symptom which is 
separately evaluated as service-connected right shoulder 
bursitis. The deciding factor is that the evidence shows no 
demonstrable muscle spasm, ankle jerk, or other neurologic 
findings appropriate to the site of the diseased cervical 
disc.  Accordingly, the criteria for more than the current 
40 percent rating are not met or more closely approximated.  

Additionally, it is noted that, because the veteran's 
service-connected neck disorder is not shown to be ankylosed 
or fractured with cord involvement, a schedular disability 
evaluation of 50 percent is  not available under Diagnostic 
Codes 5285, 5286, or 5289.  See 38 C.F.R. § 4.71a. The claim 
must, therefore, be denied.  

(B)  Right Shoulder Bursitis 

The veteran's service-connected right shoulder bursitis has 
been rated by the RO as 10 percent disabling under Diagnostic 
Codes 5003 and 5019 for arthritis and bursitis.  Under 
Diagnostic Code 5003, a 20 percent rating, but no more, is 
available for arthritis, if there is also X-ray evidence of 
involvement of 2 or more major joints, or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
As the veteran's bursitis is not shown to involve 2 or more 
major joints, or 2 or more minor joint groups, Diagnostic 
Code 5003 is not applicable.  

The veteran's right shoulder disorder may also be rated for 
any limitation of motion of the affected joint.  Under 
Diagnostic Code 5201, limitation of motion of the arm (major 
extremity), at the shoulder joint, is rated as 20 percent 
disabling if the motion of the arm is limited to the shoulder 
level.  If such limitation is midway between the side and the 
shoulder level, a 30 percent evaluation is warranted.  
Limitation of the arm to 25 degrees from the side warrants a 
40 percent rating.  

It must initially be noted that the most recent VA 
examinations of May 1997 and August 1998 show no current 
diagnosis of bursitis, although tendonitis was diagnosed in 
May 1997, with the veteran's disorder rated under the same 
Diagnostic Codes for either disorder.  In August 1998, the 
diagnosis was right shoulder impingement syndrome, associated 
with service-connected cervical spine disability.  The 
salient point is that, rating all current right shoulder 
symptoms as if they were the sole result of service-connected 
right shoulder bursitis, his disorder would not warrant more 
than the current 10 percent rating.  The Board finds that 
application of benefit-of-the-doubt doctrine dictates that 
all such impairment be treated as attributable to the 
service-connected condition.  See Mittleider v. Brown, 11 
Vet. App. 181 (1998).

The VA examination in August 1998 showed a right shoulder 
disorder with greater range of motion and less functional 
loss, even with consideration of any limited motion due to 
pain, than that which is contemplated by the criteria for a 
20 percent rating under Diagnostic Code 5201.  That is, the 
veteran had active flexion to 110 degrees, with pain to 170 
degrees, with movement against gravity to 170 degrees and 
movement against strong resistance to 160 degrees; abduction 
was active to 120 degrees, with pain to 170 degrees, with 
movement against gravity to 180 degrees and movement against 
strong resistance to 180 degrees; external and internal 
rotation actively to 70 degrees, with pain to 90 degrees, 
with movement against gravity to 90 degrees, and movement 
against strong resistance to 75 degrees.  Accordingly, as the 
veteran does not have limitation of motion at the shoulder 
level, the criteria for a 20 percent rating under Diagnostic 
Code 5201 are not met.  

Under Diagnostic Code 5203, a 10 percent evaluation is 
assigned for malunion of the clavicle or scapula, or for 
nonunion of the clavicle or scapula, without loose movement 
(minor or major extremity), and a 20 percent evaluation is 
assigned for dislocation of the clavicle or scapula, or 
nonunion of the clavicle or scapula, with loose movement.  
However, no evidence of record in this case shows such 
impairment, and Diagnostic Code 5203 provides no basis for an 
evaluation in excess of the current 10 percent rating.  

The pertinent medical evidence in this case reveals minimal 
objective clinical findings.  Not more than slight overall 
limitation of motion of the right shoulder is shown; in this 
regard, the Board notes that while less than full range of 
motion was shown on VA examinations in May 1997 and August 
1998, painful motion was limited to the extremes of motions 
and represents no more than slight functional impairment: 
forward flexion to 170 degrees with pain, 110 without pain, 
and abduction to 120 degrees with pain, to 170 without pain, 
whereas "standard" range of shoulder motion is to 180 
degrees on flexion and abduction.  See 38 C.F.R. § 4.71, 
Plate I (1999).  While the veteran has indicated that he 
experiences further limited motion and pain on occasional 
exacerbation, especially when lifting objects above the head 
or on pulling or pushing, significantly, there is no evidence 
of weakness, muscle atrophy, or X-ray evidence of 
dislocation, malunion, ankylosis, or other abnormality on 
repeated VA examination.  Accordingly, the criteria for an 
evaluation in excess of 10 percent are not met.  

Considering the objective clinical findings in light of the 
relevant rating criteria leads to a conclusion that no more 
than no more than a 10 percent evaluation is warranted under 
either Diagnostic Code 5003 or 5201.  The Board notes, 
however, that if a disability at issue is of musculoskeletal 
in nature or origin, then VA may, in addition to applying the 
regular scheduler criteria, consider granting a higher rating 
for functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

As the clinical findings in this case are minimal, even 
considering the likelihood that the veteran experiences some 
functional loss, beyond that which is objectively shown, 
during occasional flare-ups, including when lifting above the 
head, and on pulling and pushing, the criteria for more than 
a 10 percent evaluation under Diagnostic Codes 5003 or 5201 
are not met.  Significantly, the veteran is not shown to 
experience such constant and/or debilitating pain as to 
result in right shoulder motion limited to at least shoulder 
level, and there is no showing of disability comparable to at 
least nonunion or dislocation of the clavicle or scapula.  
Moreover, on both recent VA examinations, the veteran has 
denied any on-going treatment, and he has indicated that he 
merely takes extra-strength Tylenol for pain control.  Hence, 
an evaluation in excess of 10 percent or greater under 
Diagnostic Code 5201 or 5203 (or any other potentially 
applicable diagnostic code), for functional loss due to pain, 
is not warranted. 

(C).  Lumbosacral Strain

The criteria for rating impairment caused by lumbosacral 
strain are set forth in Diagnostic Code 5295: A 10 percent 
evaluation is warranted for characteristic pain on motion.  
If muscle spasm on extreme forward bending or loss of lateral 
spine motion is demonstrated, a 20 percent rating is 
warranted.  In order to merit a 40 percent evaluation, the 
lumbosacral strain must be severe, with listing of the whole 
spine to the opposite side, positive Goldwaithe's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

Additionally, moderate limitation of motion of the lumbar 
spine warrants a 20 percent evaluation under Diagnostic Code 
5292.  A 40 percent evaluation requires severe limitation of 
motion of the lumbar spine.

The veteran's lumbosacral strain has been rated by the RO 
under Diagnostic Code 5295, and is currently evaluated as 
noncompensably disabling for slight subjective symptoms only.  
However, the Board is of the view that the criteria for a 10 
percent, but no more, rating are met, given the findings on 
VA examinations in May 1997 and August 1998.  

The VA examination reports of May 1997 and August 1998 show a 
diagnosis of a recent history, from 1996, of a L5-S1 disc 
herniation, status post diskectomy, without identified 
symptoms of service-connected lumbosacral strain.  However, 
assuming that current low back pain is due to lumbosacral 
strain symptomatology, rated under Diagnostic Code 5295, the 
criteria for a 10 percent rating, but no more, are met.  See 
Mittleider v. Brown, 11 Vet. App. 181 (1998).

The evidence of record, including VA examination reports of 
May 1997 and August 1998 show complaints of low back pain 
which radiates down to the right leg, and causes numbness in 
the right leg, primarily brought on by bending, or sitting 
for a prolonged period of time, with only slight limitation 
of motion of the low back.  The veteran has denied any bowel 
or bladder dysfunction.  In May 1997, he reported using a 
back support, but he denied, on both examination, using any 
medication other than over-the-counter Tylenol.  No loss of 
strength was noted in May 1997.  

On August 1998 VA examination, the veteran's gait was normal 
and he required no assistive device for ambulation.  Range of 
motion of the lumbar spine included: Flexion actively to 55 
degrees, with pain to 60 degrees; extension actively to 20 
degrees, with pain to 25 degrees; right lateral flexion to 10 
degrees, with pain to 15 degrees; left lateral flexion 
actively to 15 degrees, with pain to 20 degrees.  There was 
no muscle spasm and no signs of muscle atrophy.  

The Board finds that, while more than slight subjective 
symptoms are demonstrated, to include characteristic pain on 
motion of the lumbosacral spine, there is no evidence of any 
muscle spasm (on extreme forward bending or otherwise) and no 
demonstration of loss of lateral spine motion. The criteria 
for a 20 percent evaluation under Diagnostic Code 5295 are 
thus not met, or more closely approximated.  

Additional Rating Considerations

In reaching the above decision, the potential application of 
various provisions of 38 C.F.R. (1999) have been considered 
whether or not they were raised by the appellant as required 
by the holding in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991). 

The Board finds that the evidence of record does not suggest 
such an unusual or exceptional disability picture so as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321 (1999).  Although the 
veteran has described his neck pain as being so bad that he 
cannot work, the evidence shows that his objectively 
demonstrated symptoms, due solely to service-connected 
disability, warrant no more than the current schedular 
evaluations.  Moreover, none of his service-connected 
disability has resulted in frequent periods of 
hospitalization, or in marked interference with employment.  
Id.  It is undisputed that his cervical spine disorder and 
other disorders have some adverse affect on employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account in the usual 
circumstances.  That is, VA's rating schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1999).  Therefore, given the lack of 
evidence showing that the veteran had an unusual disability 
picture which is not contemplated by the rating schedule, the 
Board concludes that a remand for referral of this issue to 
appropriate officials for consideration of an extraschedular 
evaluation is not warranted, given the of this case.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 


ORDER

Service connection for a herniated disc, L5-S1, status post 
diskectomy, is denied.  

An increased evaluation for degenerative changes of the 
cervical spine, with radiculitis, is denied.  

An increased evaluation for right shoulder bursitis is 
denied.  

An evaluation of 10 percent is granted for lumbosacral 
strain, subject to regulations applicable to the payment of 
monetary benefits.  



		
	JAMES A. FROST
Acting Veterans Law Judge
	Board of Veterans' Appeals



 

